Case 19-12673-JDW   Doc 10    Filed 07/09/19 Entered 07/09/19 11:48:28   Desc Main
                             Document      Page 1 of 13
Case 19-12673-JDW   Doc 10    Filed 07/09/19 Entered 07/09/19 11:48:28   Desc Main
                             Document      Page 2 of 13
Case 19-12673-JDW   Doc 10    Filed 07/09/19 Entered 07/09/19 11:48:28   Desc Main
                             Document      Page 3 of 13
Case 19-12673-JDW   Doc 10    Filed 07/09/19 Entered 07/09/19 11:48:28   Desc Main
                             Document      Page 4 of 13
Case 19-12673-JDW   Doc 10    Filed 07/09/19 Entered 07/09/19 11:48:28   Desc Main
                             Document      Page 5 of 13
Case 19-12673-JDW   Doc 10    Filed 07/09/19 Entered 07/09/19 11:48:28   Desc Main
                             Document      Page 6 of 13
Case 19-12673-JDW   Doc 10    Filed 07/09/19 Entered 07/09/19 11:48:28   Desc Main
                             Document      Page 7 of 13
Case 19-12673-JDW   Doc 10    Filed 07/09/19 Entered 07/09/19 11:48:28   Desc Main
                             Document      Page 8 of 13
Case 19-12673-JDW   Doc 10    Filed 07/09/19 Entered 07/09/19 11:48:28   Desc Main
                             Document      Page 9 of 13
Case 19-12673-JDW   Doc 10    Filed 07/09/19 Entered 07/09/19 11:48:28   Desc Main
                             Document     Page 10 of 13
Case 19-12673-JDW   Doc 10    Filed 07/09/19 Entered 07/09/19 11:48:28   Desc Main
                             Document     Page 11 of 13
Case 19-12673-JDW   Doc 10    Filed 07/09/19 Entered 07/09/19 11:48:28   Desc Main
                             Document     Page 12 of 13
Case 19-12673-JDW   Doc 10    Filed 07/09/19 Entered 07/09/19 11:48:28   Desc Main
                             Document     Page 13 of 13
